Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The instant application filed on 08/12/2021 claims benefit of US Provisional Application 63/065,069, filed 08/13/2020.

Information Disclosure Statement
The information disclosure statement dated 03/31/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US 10,071,103 B2) in view of Kantikosum et al (Clin Cosmet Investig Dermatol. 2019; 12:151-161) and Garofalo et al (Clin Cosmet Investig Dermatol. 2019 May 15; 12:363-369).
Regarding instant claims 1-4, 7-11, and 20, Sengupta teaches a composition for treatment of acne by application to skin that can comprise glycolic acid and/or mandelic acid (Col. 98, Line 55) and/or gluconolactone (Col. 98, Line 60). The composition may also include salicylic acid (Col. 137, Line 50) and/or lactic acid (Col. 137, Line 47), and a thickening agent (Col. 117, Line 14), and the composition may be in the form of a lotion (Col. 7, Line 46). Sengupta also teaches that the composition may additionally comprise one of various glycols, including propylene glycol or polyethylene glycol (Col. 120, Line 15), butylene glycol (Col. 119, Line16), polyethylene glycol (Col. 119, Line 35), ethylene glycol esters (Col. 125, Line 66), and specifically, propylene glycol at 5% (w/w) (Col. 162, Table 12). Sengupta further teaches that one embodiment of the lotion may have a pH of 4.7-5.5.

Sengupta does not explicitly teach a composition comprising specifically about 0.1 wt.% to about 7.5 wt.% glycolic acid, and about 0.1 wt.% to about 5 wt.% gluconolactone and about 0.1 wt.% to about 5 wt.% mandelic acid, wherein the total amount of glycolic acid, gluconolactone and mandelic acid is less than about 15 wt.% of the total composition, and at least about 2 wt.% of the total composition.

Regarding instant claims 1-4, 7-11, and 20, Kantikosum teaches a composition to treat acne comprising glycolic acid 7%, salicylic acid 1%, and gluconolactone 2.0% (P. 152, Col. 2, Paragraph 2, Line 3), while Garofalo teaches a composition to treat acne comprising 1% mandelic acid (P. 365, Col. 1, Paragraph 2, Line 2). The combined teachings of Kantikosum and Garofalo provide weight % values for glycolic acid, gluconolactone, and mandelic acid that fall within the ranges recited in instant claim 1, and wherein the sum of those values is less than about 15 wt% of the total composition as in instant claim 1, and at least about 2 wt% of the total composition as in instant claim 2. Additionally, the 1% salicylic acid taught by Kantikosum also falls within the range recited in instant claim 8. 

Thus, regarding instant claims 1-4, 7-11, and 20, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different components taught by Sengupta as common components, including peelers and moisturizers, within a composition to treat acne, at weight % values disclosed in formulations by Kantikosum and Garofalo, with a reasonable expectation for success.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US 10,071,103 B2) in view of Kantikosum et al (Clin Cosmet Investig Dermatol. 2019;12:151-161) and Garofalo et al (Clin Cosmet Investig Dermatol. 2019 May 15;12:363-369), as applied to claims 1-4, 7-11, and 20, and further in view of Dolai et al (US 20200054654 A1).

The combined teachings of Sengupta, Kantikosum, and Garofalo, as detailed in the preceding 103 rejection, disclose the composition of instant claim 1, but do not disclose a composition having a rheometer viscosity of from about 2,000 to about 18,000 cPs at 22 °C (claim 5), or a rheometer viscosity of from about 8,000 to about 10,000 cPs at 22 °C (claim 6).

Regarding claims 5 and 6, Dolai teaches topical compositions for the treatment of skin disorders ([0002]), including acne ([0058], [0444]), that may have a viscosity ranging from about 2,000 cps to about 5,500 cps at 25°C ± 5°C ([0355]), which falls within the range recited in instant claim 5. Dolai further teaches topical compositions for the treatment of skin disorders, including acne, that may have a viscosity ranging from about 8,000 cps to about 35,000 cps at 25°C ± 5°C ([0357]), or a viscosity ranging from about 100 cps to about 10,000 cps at 25°C ± 5°C ([0354]). The viscosity ranges in these two compositions overlap each other in the range of about 8,000 cps to about 10,000 cps, as recited in instant claim 6, which suggests this range is suitable for a composition for the treatment of acne ([0455]). 

Thus, regarding instant claims 5 and 6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements taught by Sengupta, Kantikosum, and Garofalo in known compositions for treatment of acne, in compositions having viscosities within the ranges taught by Dolai for topical acne treatment, with a reasonable expectation for success. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US 10,071,103 B2) in view of Kantikosum et al (Clin Cosmet Investig Dermatol. 2019;12:151-161) and Garofalo et al (Clin Cosmet Investig Dermatol. 2019 May 15;12:363-369), as applied to claims 1-4, 7-11, and 20, and further in view of Karl et al (US 3931089).

The combined teachings of Sengupta, Kantikosum, and Garofalo, as detailed in the preceding 103 rejection, disclose the composition of instant claim 11, but do not teach a composition having a salt-tolerant thickening polymer comprising an AMPS moiety as recited in instant claim 12.

Regarding claim 12, Karl teaches compositions comprising a homopolymer or a salt of the homopolymer of 2-acrylamido-2-methylpropanesulfonic acid (an AMPS) as a thickener (Col. 1, Line 8) for acidic liquids.

Thus, regarding instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the AMPS thickening agent taught by Karl, as the thickening agent in a composition for treatment of acne as taught by Sengupta, Kantikosum, and Garofalo, where the composition has an acidic pH, with a reasonable expectation for success.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sengupta et al (US 10,071,103 B2) in view of Kantikosum et al (Clin Cosmet Investig Dermatol. 2019; 12:151-161) and Garofalo et al (Clin Cosmet Investig Dermatol. 2019 May 15; 12:363-369), as applied to claims 1-4, 7-11, and 20, and further in view of Chen et al (US 20200030202 A1).

The combination of Sengupta, Kantikosum, and Garofalo, as detailed in the preceding 103 rejection and as applied to claims 1-4, 7-11, and 20, teach a composition to treat acne, that can be a lotion, comprising glycolic acid 7%, salicylic acid 1%, gluconolactone 2.0%, 1% mandelic acid, and specifically, propylene glycol at 5% (w/w), wherein the sum of the glycolic acid, gluconolactone and mandelic acid is less than about 12 wt.% of the total composition. Sengupta further teaches that the composition may optionally include lactic acid (Col. 137, Line 47), meaning that a composition can be formulated without lactic acid, and that one embodiment of the lotion may have a pH of 4.7-5.5 and viscosity of around 2500-6000 mPa.s (Col. 174, Line 11).

The combination of Sengupta, Kantikosum, and Garofalo does not teach a composition with a salt-tolerant thickening polymer selected from the group consisting of polyacrylate crosspolymer-6, hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer, as recited in instant claim 13, or a composition having about 0.5 wt.% to about 2 wt.% polyacrylate crosspolymer-6; and about 0.5 wt.% to about 2 wt.% hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer, which are thickening polymers, as recited in instant claim 14, and dependent claims 15-19.

Regarding claim 13, Chen teaches polyacrylate crosspolymer-6 used as thickening agent (P. 16, Example 2 (table), [0201]) in a composition for chemical peeling of skin, which may be used to attenuate defects resulting from acne (P. 1, [0002]).
Regarding claims 14-19, Chen further teaches that sodium acryloyldimethyltaurate copolymer is a preferred thickener (P. 4, [0069]), and that thickeners may comprise preferably about 1 to about 5 wt.% of the composition. Thus this range would overlap the total wt.% of combining the thickening agents polyacrylate crosspolymer-6 and sodium acryloyldimethyl taurate, as recited in instant claim 14, which would be about 1.0 wt% to about 4.0 wt.%.

Thus, regarding instant claims 13-19, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine thickening agents acryloyldimethyltaurate and polyacrylate crosspolymer-6, as taught by Chen, with the composition for treatment of acne as taught by Sengupta, Kantikosum, and Garofalo, with a reasonable expectation for success.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 20 of copending Application No. 17/400,721. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 13, and 20 anticipate claims 11 and 20 of the reference application.

Claim 1 of the instant application is drawn to a composition for the treatment of acne comprising: a. about 0.1 wt.% to about 7.5 wt.% glycolic acid; b. about 0.1 wt.% to about 5 wt.% gluconolactone; c. about 0.1 wt.% to about 5 wt.% mandelic acid d. a glycol; e. a salt-tolerant thickening polymer, wherein the total amount of glycolic acid, gluconolactone and mandelic acid is less than about 15 wt.% of the total composition.
Claim 13 of the instant application is drawn to a composition of claim 1, wherein the salt-tolerant thickening polymer is selected from the group consisting of polyacrylate crosspolymer-6, hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer and combinations thereof.
Claim 20 of the instant application is drawn to a method of treating skin by contacting the skin with the composition of instant claim 1. In instant claim 1, the composition is for the treatment of acne, so it is understood in this context that at least one purpose of contacting the skin is for treatment of acne. 
In copending Application No. 17/400,721, claim 11 recites a method of treating acne, wherein the method uses the same composition that is recited in claim 1 of the instant application. Additionally, claim 20 of copending Application No. 17/400,421 recites a method of claim 11, wherein the thickening polymer recited is identical to the thickening polymer recited in claim 13 of the instant application. Thus, both composition claims 1 and 13 in the instant application are anticipated within the method claims 11 and 20 in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of copending Application No. 17/400,733. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 13, and 20 anticipate claims 13 and 20 of the reference application.

Claim 1 of the instant application is drawn to a composition for the treatment of acne comprising: a. about 0.1 wt.% to about 7.5 wt.% glycolic acid; b. about 0.1 wt.% to about 5 wt.% gluconolactone; c. about 0.1 wt.% to about 5 wt.% mandelic acid d. a glycol; e. a salt-tolerant thickening polymer, wherein the total amount of glycolic acid, gluconolactone and mandelic acid is less than about 15 wt.% of the total composition.
Claim 13 of the instant application is drawn to a composition of claim 1, wherein the salt-tolerant thickening polymer is selected from the group consisting of polyacrylate crosspolymer-6, hydroxyethyl acrylate/sodium acryloyldimethyl taurate copolymer and combinations thereof.
Claim 20 of the instant application is drawn to a method of treating skin by contacting the skin with the composition of instant claim 1. In instant claim 1, the composition is for the treatment of acne, so it is understood in this context that the purpose of contacting the skin is for treatment of acne. Additionally, the Abstract of the instant application further recites that the composition of claim 1 is suitable for treating acne, and also for disrupting a biofilm, and/or killing bacteria contained in a biofilm.
In copending Application No. 17/400,733, claim 13 recites a method of disrupting a biofilm or killing bacteria contained in a biofilm, by applying to a biofilm surface the same composition that is recited in claim 1 of the instant application. Additionally, claim 20 of copending Application No. 17/400,733 recites a method of claim 13, wherein the thickening polymer recited is identical to the thickening polymer recited in claim 13 of the instant application. Thus, both composition claims 1 and 13 in the instant application are anticipated within the method claims 13 and 20 in the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK KIRBERGER whose telephone number is (571)272-7710. The examiner can normally be reached M - F 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Cheng Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P.K./Examiner, Art Unit 1628      


/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628